DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of intended method purpose as for reducing elevated cholesterol levels and/or elevated LDL levels without lowering HDL levels in the reply filed on October 21, 2022 is acknowledged.
Claims 1-5 and 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2022.
Status of Claims
Claims 1-32 are pending. Claims 1-5 and 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 6-10 are under examination.
Priority
The application was filed February 16, 2021, is a divisional of Application No. 15\148,251. Application No. 15\148,251 was filed May 6, 2016 and is now U.S. Patent No. 11,000,057. The present application and Application No. 15\148,251 claim priority from provisional Application 62\157,602. Provisional Application 62,157,602 was filed May 6, 2015. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted April 1, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The differences between a hypocaloric diet, a calorie free diet and a fasting mimicking diet are unclear. According to the disclosure the claimed diets are reduced calorie diets including zero kcal diets. See e.g.,  paras. [0029, 0042, 0043] in the specification. The specification states examples of hypocaloric FMD and calorie free diet protocols are disclosed in U. S. Patent Applications 12/430,058 and 13/488,590. See para.[0042] in the specification. There is no clear distinction made in the disclosures of U. S. Patent Applications 12/430,058 and 13/488,590 that differentiate a hypocaloric diet from a FMD and vice versa. The specification states examples of hypocaloric FMD and calorie free diet protocols are disclosed in U. S. Patent Applications 14/060494 and 14/178953. See para.[0045] in the specification. The patent applications teach FMD as a reduced calorie diet (i.e., hypocaloric) but do not provide a clear distinction between a hypocaloric diet and a FMD. Without knowing the differences between the diets claimed, a determination of the metes and bounds of the claims cannot be made. Therefore, the claims are considered indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature correlation without significantly more. The claims recite identifying a subject having elevated cholesterol levels and/or elevated LDL levels and administering short term hypocaloric or calorie free diet or FMD to the subject for a first time period to reduce elevated cholesterol levels and/or elevated LDL levels. The analysis of the claims are as follows:
Is the claim to a process, machine, manufacture of composition or matter? Yes, the claim is directed to a process. 
Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? The claim recites the step of identifying a subject having elevated cholesterol levels and/or elevated LDL levels. The step of identifying a subject with elevated cholesterol levels and/or elevated LDL levels is identifying a natural correlation between the excess of cholesterol or LDL in the subject. The identification step informs a doctor, for example, to apply a law of nature to detect elevated cholesterol or LDL levels. Moreover, the step can be performed mentally – a physician can look at test results of subjects to identify the subjects with elevated cholesterol or LDL from those that do not have elevated cholesterol or LDL.
Do the claims recite additional elements that amount to significantly more than the judicial exception? The claims recite administering short-term hypocaloric or calorie free diet or a FMD to the identified subject. Administering a short-term hypocaloric or calorie free diet is routine and conventional. It has been known since 1965 to administer hypocaloric diets to reverse hypercholesterolemia. See paragraph [021] in WO2008/024902A2. The AHA and ACC guidelines for treating elevated cholesterol include reducing caloric intake. See Grundy et al, §3.1.1 and §4.4.4.3. This judicial exception of identifying a subject with elevated cholesterol or elevated LDL is not integrated into a practical application because administering a hypocaloric diet or calorie free diet or FMD to a patient with elevated cholesterol or LDL is routine and conventional and therefore does not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark Clark (“My cholesterol dropped by 86% after FASTING”, uploaded February 8, 2013, 
https://www.youtube.com/watch?v=O0Ju7ZFIZGc).
Mark Clark was identified at a subject having elevated cholesterol. See the time stamp 0:40/2:33. He fasted one day a week for 6 months. See the description. He did not eat anything for one day. See the description. His serum cholesterol was 5.28 mmol/L, his serum triglycerides were 7.78 mmol/L, his serum HDL was 0.89 mmol/L. See the time stamp 0:40/2:33. Six months later his serum cholesterol was 4.08 mmol/L, his serum triglycerides were 1.12 mmol/L, his serum HDL was 1.03 mmol/L and his calculated LDL was 2.54 mmol/L. See the time stamp 1:21/2:33.The HDL increased by 0.14 mmol/L; thus, the HDL was not lowered. The cholesterol decreased by 1.20 mmol/L; thus, the cholesterol was reduced.
Regarding claim 7, Mark Clark fasted one day a week. See the description.
Regarding claims 8 and 9, Mark Clark repeated the fasting one day a week for 6 months. See the description.
Therefore, the disclosures of Mark Clark anticipate the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Mark Clark (“My cholesterol dropped by 86% after FASTING”, uploaded February 8, 2013, 
https://www.youtube.com/watch?v=O0Ju7ZFIZGc).
Mark Clark was identified at a subject having elevated cholesterol. See the time stamp 0:40/2:33. He fasted one day a week for 6 months. See the description. He did not eat anything for one day. See the description. His serum cholesterol was 5.28 mmol/L, his serum triglycerides were 7.78 mmol/L, his serum HDL was 0.89 mmol/L. See the time stamp 0:40/2:33. Six months later his serum cholesterol was 4.08 mmol/L, his serum triglycerides were 1.12 mmol/L, his serum HDL was 1.03 mmol/L and his calculated LDL was 2.54 mmol/L. See the time stamp 1:21/2:33.The HDL increased by 0.14 mmol/L; thus, the HDL was not lowered. The cholesterol decreased by 1.20 mmol/L; thus, the cholesterol was reduced. Mark Clark fasted for one day implying he returned to a normal diet the remaining 6 days of the week. Thus, the claim is anticipated or in alternative obvious to the artisan of ordinary skill because Mark Clark stated he only fasted for one day.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosely and Spencer (“the fast diet”, 2013, http://thefastdiet.co.uk/; obtained from the WayBack Machine).
Regarding claim 6, Victor9000 was identified at a subject having elevated cholesterol. See the 2nd paragraph in the post on page 1 of 7. He did 5:2 intermittent fasting where he ate a 500-600 calorie breakfast on fast days and then not east for 24 hours. See the 3rd paragraph in the post on page 1 of 7. His LDL cholesterol lowered. See the 3rd  and 4th paragraphs in the post on page 1 of 7.
Regarding claim 7, Victor9000 fasted two days a week. See the 3rd paragraph in the post on page 1 of 7.
Regarding claims 8 and 9, Victor9000 repeated the fasting two days a week for 6 weeks. See the 3rd paragraph in the post on page 1 of 7.
Regarding claim 10, Victor9000 did 5:2 intermittent fasting. It is 5 days of normal eating and two days of eating a quarter of your recommended daily calorie quota. See “How to do the Fast Diet”. See page 2 of 8. Thus, Victor9000 ate a normal diet on the non-fasting days. 
Therefore, the disclosures of Mosley and Spencer anticipate the claimed invention.


Summary
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 6-10 are rejected under 35 U.S.C. 101. Claims 6-10 are rejected under 35 U.S.C. 102. Claims 10 is are rejected under 35 U.S.C. 102 or in the alternative 35 U.S.C. 103.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658